Citation Nr: 1036077	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by fainting spells.

2.  Entitlement to service connection for a dental disability for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the benefits sought on appeal.

The Board acknowledges that following certification of the 
Veteran's appeal to the Board, the Veteran submitted additional 
evidence.  This evidence was received by the Board in April 2010.  
The Board notes, however, that the Veteran waived initial RO 
consideration of this evidence in writing and requested that the 
Board review the newly submitted evidence in the first instance.  
There is thus no need for the Board to remand for review of this 
evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2009).

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2010.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  


FINDINGS OF FACT

1.  A chronic disability manifested by fainting spells is not 
shown to be related to military service or an event of service 
origin; no seizure disorder or other organic disease of the 
nervous system was manifested within a year of separation from 
active military service.

2.  The Veteran does not have a currently diagnosed dental 
disability for compensation purposes that is related to military 
service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by fainting 
spells that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have a dental disability that is the 
result of disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a July 2005 notice letter, the Veteran 
received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the Veteran was afforded 
the opportunity to respond.  Hence, the Board finds that the 
Veteran has been afforded ample opportunity to submit information 
and/or evidence needed to substantiate his claims.  

The Board also finds that the July 2005 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In the letter, the RO also notified the Veteran that 
VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2005 notice 
letter.  The Board further notes that although notice regarding 
an award of an effective date was not provided to the Veteran, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board 
does not now have such an issue before it.  Consequently, a 
remand for additional notification on these questions is not 
necessary.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, as well as 
records of his ongoing post-service treatment at the Carl Vinson 
VA Medical Center (VAMC) in Dublin, Georgia, have been associated 
with the claims file, as have records of post-service treatment 
the Veteran has received.  The Board notes further that the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, injury 
or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that would 
support incurrence or aggravation; (3) an indication that the 
current disability may be related to the in-service event; and 
(4) insufficient evidence to decide the case.

In this case, the Board is aware that no VA examination was 
provided to the Veteran in conjunction with his claims for 
service connection but notes that the evidence of record does not 
call for one.  See 38 C.F.R. § 3.159(c)(4) (2009).  In this case, 
as discussed below, there is simply no medical evidence that any 
disability manifested by fainting spells or dental disability is 
service related.  A medical examination would not likely aid in 
substantiating a claim when the record does not already contain 
evidence of a relationship between the Veteran's service and any 
current dental disorder or disorder manifested by fainting 
spells.  As such, VA is not required to afford the Veteran an 
examination, and therefore VA has no duty to inform or assist 
that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  See also McLendon, 20 Vet. App. at 84-86 (with no 
indication that a disability or persistent or recurrent symptoms 
of a disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).  The Board has considered the Veteran's 
contentions in light of the requirements set forth in McLendon 
and concludes that the medical evidence of record is sufficient 
competent medical evidence to decide the claims, and an 
examination is not necessary regarding the Veteran's claims for 
service connection for a disability manifested by fainting spells 
and for a dental disability.  See 38 C.F.R. § 3.159(c)(4).  The 
Board thus concludes that the requirements of the duty to assist 
are satisfied.

In addition, records of VA and private medical treatment have 
been obtained and associated with the Veteran's claims file.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claims.  The Veteran testified before 
the undersigned Veterans Law Judge at a hearing at the RO in 
April 2010.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not indicate, 
existing records pertinent to the claims on appeal that need to 
be obtained.  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that he has a disability manifested by 
fainting spells due to an injury he sustained during his active 
service.  He also contends that he lost a tooth in that same 
injury and thus that service connection is warranted for 
compensation purposes.

A.  Disability Manifested by Fainting Spells

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic diseases, including epilepsy and other organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

Relevant medical evidence of record consists of the Veteran's 
service treatment records, as well as records of private and VAMC 
treatment the Veteran has received since service.  The Veteran 
has also submitted multiple written statements to VA and 
testified before the undersigned Veterans Law Judge at a hearing 
in April 2010.  Review of the Veteran's service treatment records 
reflects that he was found to be normal neurologically at his 
November 1974 pre-entrance report of medical examination, and he 
responded "No" when asked if he experienced fainting spells.  
Similarly, report of the Veteran's separation medical 
examination, conducted in September 1977, found the Veteran to be 
normal neurologically.  At a medical history report conducted at 
that time, he similarly responded "No" when asked if he 
experienced dizziness or fainting spells.  Treatment records from 
the Veteran's time in service are silent as to any complaints of 
or treatment for fainting spells or a head injury.

Post-service evidence reflects that the Veteran has complained to 
private treatment providers on several occasions of experiencing 
fainting spells or passing out.  To that end, the Board notes 
that the Veteran complained of passing out to his private 
physician in June 1998; at that time, he was assigned a rule-out 
diagnosis of seizure disorder and referred for neurological 
consultation.  At that consultation, which was conducted in July 
1998, the Veteran was noted to report that he first experienced 
fainting spells in service.  He was diagnosed with syncope at 
that time; no firm diagnosis of epilepsy or any other seizure 
disorder was made.  Cardiac testing in August 1998 further failed 
to record arrhythmia or offer any other explanation for his 
syncope.  The Veteran was again seen by private treatment 
provider in May 2002, at which time he reported "collapsing" a 
few days prior; at that time, he was assigned a rule-out 
diagnosis of angina and syncope, but no etiological opinion was 
provided. 

The Veteran has further submitted multiple written statements to 
VA, as well as testifying before the undersigned Veterans Law 
Judge.  In his statements, the Veteran has stated that he was 
injured in service when he was struck in the face while playing 
football on active duty and that he was subsequently treated for 
fainting spells on multiple occasions during service.  Similarly, 
at the Veteran's April 2010 hearing before the undersigned 
Veterans Law Judge, he testified that, while playing football 
during active duty, he was struck in the head by a fellow soldier 
and knocked unconscious.  Since that time, the Veteran contended, 
he has experienced episodes of fainting spells several times per 
year.

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of service connection for a disability manifested by fainting 
spells.  The Board notes in particular that the Veteran's claimed 
in-service injury, on which the Veteran blames his current 
claimed disability, was not noted in his service treatment 
records.  The Veteran did not receive any documented treatment at 
the time for his claimed head injury, and subsequent treatment 
records and examinations reflect no residuals of any head injury.  
In fact, the Veteran was not seen for complaints of dizziness, 
fainting spells, or any similar condition at any time during 
service.  Further, subsequently prepared reports of medical 
examination and history were negative as to any problems with 
loss of consciousness.  That any in-service injury resolved 
without residuals is supported by the fact that the Veteran did 
not seek treatment for any problems with fainting spells until 
nearly 20 years after his separation from service.  Additionally, 
no epilepsy or other seizure disorder was shown within a year of 
the Veteran's separation from active military service, nor has 
any such disorder currently been diagnosed.  38 C.F.R. §§ 3.307, 
3.309.

Furthermore, the Board finds persuasive the absence of medical 
evidence to support a finding of a nexus between the Veteran's 
service and his current claimed disability manifested by fainting 
spells.  Moreover, the evidence does not suggest that the Veteran 
complained of or was treated for fainting spells while on active 
duty.  Although in his April 2010 hearing before the Board the 
Veteran claimed that he first experienced fainting after being 
struck in the head during a football game on active duty, his 
service treatment records do not confirm this claim.  Likewise, 
post-service medical records do not contain any complaints or 
notes of treatment for a fainting disability, or link any such 
disability to the Veteran's active service.  To that end, records 
from private treatment providers document two occasions on which 
the Veteran complained of "collapsing" or fainting; although 
rule-out diagnoses of syncope and angina were assigned, none of 
the Veteran's treatment providers have offered any opinion 
relating any such disability to service.  Otherwise, these 
records discuss various medical conditions for which the Veteran 
is receiving treatment, but do not contain any discussion or 
diagnosis of a disability manifested by fainting spells.  In sum, 
there is neither medical evidence of the claimed disability 
during the Veteran's time on active duty nor any post-service 
medical evidence linking the claimed disorder to that period.

The Board notes that the Veteran has stated in multiple 
submissions to VA, as well as at his April 2010 hearing before 
the undersigned Veterans Law Judge, that he suffered an injury to 
his head while in service and that he has experienced fainting 
spells since that time.  In this regard, the Board notes, first, 
that it does not question that the Veteran was struck in the head 
while playing football in service.  Nor does the Board question 
that the Veteran presently experiences fainting spells.  However, 
in order for the Veteran's claim to be granted, the record must 
contain persuasive medical evidence linking a present disorder to 
service.  Here, the medical evidence does not lead to a 
conclusion of service connection.  Relevant law and regulations 
do not provide for the grant of service connection in the absence 
of competent evidence linking the current disability to service.  
Thus, in light of the foregoing analysis and the underlying 
facts, the Veteran's service connection claim for a disability 
manifested by fainting spells must be denied.

B.  Dental Disability for Compensation Purposes

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 
3.381 (2009).  Otherwise, dental disabilities are compensable for 
rating purposes under the schedule of ratings for dental and oral 
conditions set forth in 38 C.F.R. § 4.150 (2009).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible.  38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916 (2009).

Relevant evidence of record consists of the Veteran's service 
treatment records as well as post-service treatment provided by 
both VA and private treatment providers.  Review of the Veteran's 
service treatment records reflects that the Veteran entered 
active military service with a missing front tooth, according to 
a January 1975 dental health record.  He was noted to have teeth 
extracted in June, July, and September of 1975, as well as in 
January 1978.  He was further noted to have a dental examination 
in August 1976, but no trauma was recorded.  In addition, a 
treatment note from August 1976 following the examination 
indicates that the Veteran requested the installation of a gold 
crown because he had a gold "shell crown" that did not fit 
properly.  The Veteran's treating dentist noted that he did not 
recommend gold crown installation for service members.  The 
Veteran was found to have no mouth problems at the time of his 
separation medical examination, conducted in September 1977.  
Post-service records are silent as to any treatment of the 
Veteran's teeth or any other dental disability.  

The Veteran has also submitted written statements and testified 
before the undersigned Veterans Law Judge in support of his 
claim.  In his November 2007 VA Form 9 (Appeal to Board of 
Veterans Appeals), the Veteran claimed that he injured his tooth 
while playing football during active duty.  The Veteran 
reiterated this contention at his April 2010 hearing, at which 
time he stated that he was struck in the face during a football 
game, knocking him out and injuring a front tooth.  The Veteran 
further stated that the tooth was extracted soon thereafter due 
to the football injury. 

In this case, the Veteran does not have a dental disability that 
may be service connected for compensation purposes.  See 38 
C.F.R. §§ 3.381, 4.150.  The Veteran is currently missing 
multiple teeth; however, they are replaceable missing teeth, 
which may not be service connected for compensation purposes.  
Here, the Veteran's sole contention, as noted above, is that he 
be awarded disability compensation related to the extraction of a 
tooth while in service.  He is not claiming impairment of the 
mandible, loss of a portion of the ramus, or loss of a portion of 
the maxilla due to service; nor is he claiming that any loss of 
teeth was the result of loss of substance of maxilla or mandible.  
38 C.F.R. § 4.150.  The regulations do not provide disability 
compensation for a dental condition other than those found under 
38 C.F.R. § 4.150.  See 38 C.F.R. § 3.381.  Consequently, service 
connection for a dental disability for compensation purposes is 
not warranted.

The Board has considered the Veteran's contention that his 
claimed disabilities resulted from his time in service.  However, 
as a layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis of a condition.  Thus, while the Veteran 
is competent to report symptoms observable to a layperson, such 
as pain; a diagnosis that is later confirmed by clinical 
findings; or a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Consequently, the Veteran's own assertions 
as to the diagnosis and etiology of his complained-of disorders 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
Veteran's service connection claims.  For all the foregoing 
reasons, the Veteran's claims for service connection for a 
disability manifested by fainting spells and for a dental 
disability for compensation purposes must be denied.  


ORDER

Entitlement to service connection for a disability manifested by 
fainting spells is denied.

Entitlement to service connection for a dental disability for 
compensation purposes is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


